Carley, Judge.
From an armed robbery conviction, appellant brings this appeal. The sole enumeration of error is the trial court’s denial of appellant’s motion for new trial predicated upon the general grounds.
The evidence presented at trial showed that the appellant entered the premises of an automobile dealership at which the victim was employed as a salesman and asked to test drive a car. During the test drive appellant grabbed the victim, stuck a pistol in his side, and ordered him to continue driving. After taking the victim’s wallet, appellant ordered the victim to stop the vehicle and get out. Once the victim exited, appellant drove off in the car. At trial appellant was positively identified by both the victim and by one of the other salesmen at the automobile dealership.
After a review of the entire record, we are satisfied that any rational trior of fact could reasonably have found from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). See Jones v. State, 152 Ga. App. 476 (263 SE2d 255) (1979). Accordingly, the motion for new trial was properly denied. Green v. State, 154 Ga. App. 245 (1) (267 SE2d 855) (1980).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.